IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF THE                                      No. 84047
                    RESIGNATION OF ELIZABETH C.
                    BONN, BAR NO. 7998.
                                                                              FllLED



                              ORDER GRANTING PETITION FOR RESIGNATION
                                This is a joint petition by the State Bar of Nevada and attorney
                    Elizabeth C. Bonn for her resignation from the Nevada bar.
                                SCR 98(5) provides that Nevada attorneys who are not actively
                    practicing law in this state may resign from the state bar if certain
                    conditions are met. The petition includes statements from state bar staff
                    confirming that no disciplinary, fee dispute arbitration, or client security
                    fund matters are pending against Bonn; and that she is current on all
                    membership fee payments and other financial commitments relating to her
                    practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                Bar counsel has recommended that the resignation be
                    approved, and the Board of Governors has approved the application for
                    resignation. See SCR 98(5)(a)(2). Bonn acknowledges that her resignation
                    is irrevocable and that the state bar retains continuing jurisdiction with
                    respect to matters involving a past member's conduct prior to resignation.
                    See SCR 98(5)(c)-(d). Finally, Bonn has submitted an affidavit of
                    compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF



                                                                               It- V 13 SI-
     NEVADA


(0) 1947A


                •
                                                                                          r
                               The petition satisfies the requirements of SCR 98(5).
                   Accordingly, we approve attorney Elizabeth C. Bonn's resignation. SCR
                   98(5)(a)(2). The petition is hereby granted.
                               It is so ORDERED.




                   cc:   Bar Counsel, State Bar of Nevada
                         Elizabeth C. Bonn
                         Executive Director, State Bar of Nevada
                         Admissions Office, United States Supreme Court




SLJPRFME COURT
        OF
     NEVADA
                                                        2
(01 1947A    AD7


                                                                                    .   .,
                                                                                         .A131